PER CURIAM.
The question in this case is whether, where a person executes a mortgage on real estate and dies, the mortgagee can bring and maintain a suit, a foreclosure suit, in the common pleas, making heirs, administrators, executors and lien -holders defendants, or is compelled to work out his rights through the executor or administrator in the probate court.
The circuit court holds that he can'bring and maintain foreclosure in the common pleas. There is nothing in the claims of the administrator in this case which requires a construction of section 6108, Revised Statutes, different from what has been placed upon it by the courts and the profession for more than half a century. Public policy, if no other consideration, requires that a'construction so long accepted and acquiesced in should not be disturbed.